Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration, pending claims 1-10 are examined together.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, J. Med. Chem. 2016, 59, 10209−10227 in view of Yoshihara Cell Metab. 2016 April 12; 23(4): 622–634 and Misra Trends in Endocrinology & Metabolism, April 2017, Vol. 28, No. 4, 2611-272. 

Kim teaches the active ingredients (compounds) falling under the scope of instant formula I. More specifically Tables of Kim list the species of claim 3.  

Kim does not teach the use of these compounds for treating and/or preventing pancreatitis.  

Kim teaching however is suggestive of the claimed method for the following reasons: 
Kim teaches the compounds have the property of binding to estrogen-related receptor-
Gamma ERRγ,  
Why is inherent property suggest the claim is that ERRγ is inexorably linked to pancreatitis as found in the teachings of Yoshihara1,
Yoshihara teachings throughout establishes that ‘pancreatic β cells undergo postnatal maturation to achieve maximal glucose-responsive insulin secretion, an energy intensive process. We identify estrogen-related receptor γ (ERRγ) expression as a hallmark of adult, but not neonatal β cells’. 
Likewise, Misra teaches the linkage of the inherent property of the compounds (taught by Km), that is, ERRγ activity, to pancreatic cell maturation: Figure 4, page 269 and Section under Roles of ERRgamma in Physiology and Disease, page 268.  
With the combined teaching of Kim (active ingredient and inherent ERRγ property) and Yoshihara-Misra (ERRγ-pancreatic cell linkage) one of skill in the art would have reasonable expectation of success in arriving at the claimed method.    The claims are 

Therefore nothing unobvious is seen in the instant claims.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-11 (allowed) of copending Application No. 
The discussion under Claim Rejections - 35 USC § 103 is incorporated here.  The difference, namely, the disease state of the claimed method in conflicting claims differ.  The compounds, inherent property, and the diseases states overlap.  Note that thyroid cancer of ‘596 explicitly taught in Kim.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over compound claims 1-9 of U.S. Patent No. 10934303 in view of Kim, J. Med. Chem. 2016, 59, 10209−10227 in view of Yoshihara Cell Metab. 2016 April 12; 23(4): 622–634 and Misra Trends in Endocrinology & Metabolism, April 2017, Vol. 28, No. 4, 2611-272. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below: 
The discussion under Claim Rejections - 35 USC § 103 is incorporated here.  The difference is that instant claims are drawn to method of use of claims of ‘303.  The claimed method is obvious use of the compounds as discussed above.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625